Exhibit 10.22
Digital Ally, Inc.
 
Key Executive Retention Agreement


This Key Executive Retention Agreement (“Agreement”) is effective as of the
latest date set forth on the signature page below, and is between Digital Ally,
Inc., a Nevada corporation (“Employer”), and Kenneth  L.  McCoy (“Executive”).


RECITALS


Whereas, Employer has employed Executive as an at-will Executive at Employer’s
office located in Overland Park, Kansas prior to the date of this Agreement; and


Whereas, Employer recognizes that various third parties from time to time desire
to alter Employer’s ownership, business strategies, management and operations,
and Employer desires to retain Executive’s talents now and in the future without
undue distraction.  Employer intends for this Agreement to be an incentive for
Executive to continue employment with Employer.


Now, therefore, Employer and Executive agree as follows:


AGREEMENT


1. Definitions.  The following capitalized terms used herein shall have the
meanings set forth below.


(a) “Cause” means (i) Executive has acted in bad faith and to the detriment of
Employer; (ii) Executive has refused or failed to act in accordance with any
specific lawful and material direction or order of his or her supervisor; (iii)
Executive has exhibited, in regard to employment, unfitness or unavailability
for service, misconduct, dishonesty, habitual neglect, incompetence, or has
committed an act of embezzlement, fraud or theft with respect to the property of
Employer; (iv) Executive has abused alcohol or drugs on the job or in a manner
that affects Executive’s job performance; and/or (v) Executive has been found
guilty of or has plead nolo contendere to the commission of a crime involving
dishonesty, breach of trust, or physical or emotional harm to any person. Prior
to termination for Cause, Employer shall give Executive written notice of the
reason for such potential termination and provide Executive a thirty (30) day
period to cure such conduct or act or omission alleged to provide grounds for
such termination.


 
 

--------------------------------------------------------------------------------

 
(b) “Change in Control” means (i) one party alone, or acting with others, has
acquired or gained control over more than fifty percent (50%) of the voting
shares of Employer; or (ii)  Employer merges or consolidates with or into
another entity or completes any other corporate reorganization, if more than
fifty percent (50%) of the combined voting power of the surviving entity’s
securities outstanding immediately after such merger, consolidation or other
reorganization is owned by persons who were not shareholders of Employer
immediately prior to such merger, consolidation or other reorganization; or
(iii) a majority of Employer’s Board of Directors is replaced and/or dismissed
by the shareholders of Employer without the recommendation of or nomination by
Employer’s current Board of Directors; or (iv) Employer’s Chief Executive
Officer (the “CEO”) is replaced and/or dismissed by shareholders without the
approval of Employer’s Board of Directors; or (v) Employer sells, transfers or
otherwise disposes of all or substantially all of the consolidated assets of
Employer and Employer does not own stock in the purchaser or purchasers having
more than fifty percent (50%) of the voting power of the entity owning all or
substantially all of the consolidated assets of Employer after such purchase.


(c) “Death or Disability” means Executive’s (i) death; or (ii) becoming
incapacitated or disabled so as to entitle Executive to benefits under
Employer’s long-term disability plan; or (iii) becoming permanently and totally
unable to perform Executive’s duties for Employer, with or without reasonable
accommodation, as a result of any physical or mental impairment supported by a
written opinion by a physician jointly selected by Employer and Executive.


(d) “Good Reason” means either (i) a material adverse change in Executive’s
status as an executive or other key employee of Employer, including without
limitation, a material adverse change in Executive’s position, authority, or
aggregate duties or responsibilities; or (ii) any adverse change in Executive’s
base salary, target bonus or benefits; or (iii) a request by Employer to
materially change Executive’s geographic work location.


(e) “Resignation” means Executive’s decision to terminate employment, and may be
for or without Good Reason as reflected in a letter Executive shall send to the
CEO.


2. At-Will Employment.  Executive remains an at-will employee, and either party
may terminate the relationship at any time with or without cause.  However, in
certain circumstances as provided below, Executive will be entitled to Severance
Benefits if employment is terminated without Cause or a Resignation is submitted
for Good Reason.


3. Severance Benefits.  If any Change in Control occurs, and if, during the one
(1) year period following the Change in Control, Employer terminates Executive’s
employment without Cause or Executive submits a Resignation for Good Reason (the
effective date of such termination or resignation, the “Termination Date”),
then:


(a) Employer shall pay Executive severance pay equal to twelve (12) months of
Executive’s base salary at the higher of the rate in effect immediately prior to
the Termination Date or the rate in effect immediately prior to the occurrence
of the event or events constituting Good Reason, payable on the Termination Date
in a lump sum net of required tax withholdings, plus all other amounts then
payable by Employer to Executive less any amounts then due and owing from
Executive to Employer;


 
 

--------------------------------------------------------------------------------

 
(b) Employer shall provide continuation of Executive’s health benefits at
Employer’s expense for eighteen (18) months following the Termination Date; and


(c) Executive’s outstanding employee stock options shall fully vest and be
exercisable for a 90-day period following the Termination Date.


The benefits described in the foregoing paragraphs (a) through (c) are referred
to herein as the “Severance Benefits.”


Executive is not entitled to Severance Benefits for a termination based on Death
or Disability, Resignation without Good Reason, or termination for
Cause.  Following the Termination Date, Employer shall also pay Executive all
reimbursements for expenses in accordance with Employer’s policies, within ten
(10) days of  submission of appropriate evidence thereof by Executive.
 
4. Change in Control Benefit.  If any Change in Control occurs and Executive
continues to be employed as of the completion of such Change in Control, as
payment for Executive’s additional efforts on behalf of Employer during such
Change in Control, Employer shall pay Executive a Change in Control benefit
payment equal to three (3) months of Executive’s base salary at the rate in
effect immediately prior to the Change in Control completion date, payable in a
lump sum net of required tax withholdings.


5. General.  This Agreement contains the entire agreement of the parties
relating to the subject matter hereof.  This Agreement may be modified or
terminated only by an instrument in writing signed by both parties hereto.  Any
notice to be given under this Agreement shall be sufficient if it is in writing
and is sent by personal delivery, email, or certified or registered mail to
Executive at his or her address as the same appears on the books and records of
Employer or to Employer at its principal office in Overland Park, Kansas.  This
Agreement shall be deemed to have been entered into and shall be construed and
enforced in accordance with the laws of the State of Kansas without regard to
its conflicts of laws provisions.  In the event of any dispute between the
parties related to this Agreement, the exclusive venue of the courts shall be
the location of Executive’s principal place of employment.  The prevailing party
as determined by the court will be entitled to recover reasonable attorney fees.


[Signatures on following page.]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Key Executive Retention
Agreement as of the latest date set forth below.






Date: December 23,
2008                                                        EMPLOYER:


Digital Ally, Inc.



By:           /s/ Stanton E. Ross


Its:           Chairman, CEO & President




EXECUTIVE:
 
Date: December 23,
2008                                                        /s/ Kenneth L.
McCoy_________________
Name: Kenneth L. McCoy
